Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Request for three-month examination suspension
	Applicant’s request for 3-month suspension along with filing of RCE on 04/29/2022 has been granted and period has expired. Examiner resumes examination. 


	In response to amendment filed 04/29/2022, claims 1, 15, 19, 26, 34-35 have been amended. No claims are new. Previous claim objection of claims 15, 34-35 has been withdrawn. 


Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites, “said virtual applications and virtual files” however claim 1 requires only one of virtual application or virtual files. Please correct this to, “said virtual applications or virtual files”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9, 11-12, 15-16, 18-22, 26, 27, 30, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrall et al. (US Publication No. 2013/0290464 A1 provisional applications 61/638,866, 61/731,517, 61/731,518 filed 04/26/2012, 11/30,2012, and 11/30/2012, which provide full support)) in view of NPL: ”Google Drive: Access and organize your files”, hereinafter “Google”, in view of Weinstein et al. (US 20130218978 A1), and further in view of Gopalakrishna (US patent 9069607 B1)

In regards to claim 1, Barrall teaches, A method, comprising: 
providing a virtual storage space (VSS); providing access to the VSS to at least two user systems; (See fig. 19 and paragraph 150, providing access to all connected folders of a user's account where at least one of the connected folder is shared between user X and Y (e.g. at least two users devices). Also see paragraph 166, "group of users may have access to the same virtual container”.)
providing a user interface (UI) by which each of the users accesses the VSS and through which a first user may place at least one of virtual files and virtual applications in the VSS, (See figs. 19, 23, 30, 40, and paragraphs 166-168, a user placing music files in a virtual container named "Shared music" and other users accessing music files in the "Shared music" virtual container). Also see paragraph 173) 
receivinq an indication from a second user to open the at least one file or application; and in response to the indication, providing access to the second user, via the VSS, to the at least one file or application, without downloadinq the at least one file or application to the second user's system (See fig. 47, step 47010-47020, paragraph 214, receiving, from the new user at a computing device, a request for a list of virtual containers and storage appliances that the new user has permission to access (step 47010).  The method includes determining, by the server, that a registered owner of the given storage appliance has configured a virtual container on the given storage appliance to be shared with the new user (step 47015).  The method includes sending, by the server, an identifier of the given storage appliance to the new user (step 47020).. Clearly, full access is provided without any downloading of at least one file or application to the second user’s device. Granting access does not require downloading. Also see fig. 38, paragraph 139, user can uncheck “create local copies of new connected folders” such that new connected folders are not cached (i.e. downloaded) locally. Also, user can uncheck reference number 3814) 
Barrall does not specifically teach, there being only one actual copy of a file or application that a virtual file or application placed in the VSS represents, the actual copy being stored on a …server 
However, Google further teaches there being only one actual copy of a file or application that a virtual file or application placed in the VSS represents, the actual copy being stored on a …server (See page 1 and 3, accessing the google drive using first user’s computer or mobile device, and other users sharing files with the first user (e.g. page 3, “Shared with me” comprising virtual file image). Also see pages 5-8, which teaches uploading or adding a local file to the Google Drive, from the computer of the first user. Page 6 further states, “anything you add to the Google Drive folder on your computer will automatically sync to My Drive on the web and your mobile devices”, where mobile device does not locally store the file that has been added from the computer but is able to view the file. Also see pages 12-14, where user can add uploaded file to a virtual folder and share with other users, where other users that can access the folder via Google Drive comprising the file do not have the file stored locally in their local storage (e.g. looking at page 3, “August Newsletter” file uploaded and shared with the first user by Murthy Desdai who is the other user, has the actual copy of the file stored in his local storage, and the first user viewing the screen in page 3 does not have the file stored locally))
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall to comprise method further taught by Google because web cloud-based operating system that operates independently of user’s device hardware and OS allow everyone access his/her added/uploaded files from everywhere and at any time, from any capable device through the Internet (Google, page 1). Also, original copy of the file that has been added to the storage shared by other users is preserved and not modified by any other users.
Barrall-Google does not specifically teach, the actual copy being stored on a single server; including opening the at least one file or application for the second user without downloading the at least one file or application to the second user’s local system
However, Weinstein further teaches, the actual copy being stored on a single server; including opening the at least one file or application for the second user without downloading the at least one file or application to the second user’s local system
(See fig. 1, paragraph 82, overview of the features of the runtime system have been disclosed, a detailed description of a system topology 10 in accordance with the present disclosure is described in conjunction with FIGS. 1 and 2. In the topology, there is one or more server computers 100 hosting virtual machines (FIG. 1)…paragraph 84, one virtual machine running on one server computer…paragraph 150, one or more remotely located servers that store a user's data…. allows for a user's data stored on the remote server to be processed and analyzed using at least one software program stored on the remote server without requiring the user to download the data or any software program onto the user's computer. Also see paragraph 104, the user can click on the file causing the file to execute directly from within the runtime system without ever having to download it specifically to the user's local system)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall-Google to comprise method further taught by Weinstein because usage of single server simplifies the data storage process, especially in a case when size and amount of the files being stored are not large. Also, using a cloud framework to dramatically simplify the process of running and linking existing applications--is an advantageous feature of the disclosed runtime system (paragraph 68).
Barrall-Google-Weinstein teaches streaming service application (i.e. streaming audio/video) that resides within virtual storage side, in which can be executed when user requests in paragraph 118 of Barrall (“the storage appliances, by virtue of their inherent synchronization and peer-to-peer communications capabilities, can be used generally for virtually any type of "store-and-forward" services in which data can be put into a container and automatically shared with one or more designated user… with proper device and network configuration, such "store-and-forward" service also can be used to accomplish essentially real-time data distribution, such as to effectively provide services equivalent to streaming audio, streaming video, telephone conferencing, video conferencing, webinar, etc., as updated data placed in the container is automatically distributed to one or more other storage appliances as designed according to the relationship configuration. Thus, for example, conference call or webinar could be established quickly and easily by inviting users to share a particular container and then causing data updates to be made to the container.”), however, does not specifically teach user placing application into the virtual storage/repository/server. 
	Gopalakrishna further teaches this in at least col. 4, lines 10-47, The server system 106 includes an application repository 120 and user configurations repository 140 to centrally manage and store a plurality of virtual applications that may be shared among a number of users… The base application packages 128.sub.N available from the application repository 120 may be predetermined and provided by a system administrator or other suitable user managing the computer system 100. The application repository 120 provides storage savings as only a single copy of an application needs to be stored.
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall-Google-Weinstein to comprise method further taught by Gopalakrishna because storage efficiency is greatly increased (Gopalakrishna col. 4, lines 34-47)

In regards to claim 2, Barrall-Google-Weinstein-Gopalakrishna teaches the method of claim 1, wherein the at least two users are one or more of consumers, employees or principals of enterprises, friends of consumers, software "bots" and partners of enterprise employees or principals. (See Barrall fig. 24-25, and paragraph 156, where people added can be any of consumer, employees or principals of enterprises, friends of consumers, and partners of enterprise employees or principals. The title of each people added are merely non-functional descriptive materials and are not functionally involved in the steps recited. All of the steps of the function would be performed the same way regardless of whether or not the items corresponded to analysis results or anything else such as “title” of user. For example, the two users being patent examiners, bots, employees, or friends, have no effect on the functions recited in the claims)

In regards to claim 3, Barrall-Google- Weinstein-Gopalakrishna teaches the method of claim 1,further comprising providing at least one additional VSS linking one of the at least two users and a third party. (See Barrall fig. 19 and paragraph 150, list of connected folders (E.g. virtual storage spaces) that links one of the at least two users and a third party (i.e. set of information 1912 includes number of users who are sharing the folder). Also see fig. 23, 25, and 27, transporters. Lastly, see Barrall figs. 23 and 43, and associated paragraphs, adding a connected folder and inviting people to the created connected folder).

In regards to claim 4, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 1,wherein the at least one file or application comprises any of files, objects, data, applications and web page links. (See Barrall paragraph 167-168, 184, and figs. 40-42, group of friends sharing files, objects, data, and web page links (e.g. which can be contained in a word doc) in a virtual container amongst each other.)

In regards to claim 6, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 4, wherein at least one of: the virtual file or virtual application is interacted with by non-owners of the actual underlying application or file via an image in their user interface that represents the actual application or file-3-KL3 3042525 1Atty. Docket No. 066442/00005the firtual sdfsdfsdfsdf, (See Google, pages 6-7 which teaches first user adding actual file to the Google Drive. Furthermore looking at page 3, assuming that “other user” screen is displayed shown in page 3 under “Shared with me”, and “Murthy Desdai” is the first user who added actual file, the other user who is non-owner of the actual file can interact with virtual file “August Newsletter” comprising image (e.g. document icon representing actual file))  
a virtual mapping of files and applications is stored in a database associated with one of the at least two users, or 
a virtual mapping of files and applications is stored in a database associated with one of the at least two users and the database is one of an enterprise database, an enterprise partner database and a consumer database.


In regards to claim 9, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 1, further comprising providing either: at least one additional VSS, such that in a matrix of VSS there is an enterprise zone and a consumer zone, or (See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). Lastly see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer)
at least one additional VSS, such that in the matrix of VSSs there is an enterprise zone and a consumer zone, wherein different parties set privacy types in each of the consumer and enterprise zones. ((See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). Lastly see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer). See Barrall paragraphs 95-97, different privileges between owner of the virtual container and non-owner)

In regards to claim 11, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 4,  wherein an application added to a VSS adds context to an existing application, file, or object already in the VSS (See Weinstein paragraphs 119-120, adding context to file/object. Also see paragraph 22, the collaboration software application comprises a whiteboard application, and the plurality of data sets includes one of: audio files, video files, image files, 3D images, charts, tables, or data grids…paragraph 67, Cloud application services, also known as software as a service (SaaS), provide access to software applications running remotely over the Internet, eliminating the need for the user to install and run the application on their local computer…fig. 1, paragraph 95, a plurality of applications 74, each application either being run within the virtual machine 42)

In regards to claim 12, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 11, wherein at least one of: said context includes modifying a property of, or obtaining an output relating to, at least one file or object already in the VSS, (See Barrall paragraph 167-168 and figs. 40-42, and paragraph 95, any users with access to the same virtual container can add, read, write, modify, delete, and execute virtual files, objects, and applications. Also see Weinstein paragraphs 119-120)
the conjunction of applications and users in the VSS creates context amongst them,
 applications and files can be added to VSSs already containing applications and files, or (See Barrall paragraph 167. Also see Google pages 6-7, user can add new files to the Google Drive and/or virtual folder in Google Drive that already contains files)
-4-KL3 3042525 1Atty. Docket No. 066442/00005virtual applications and virtual files can be added to VSSs already containing applications and files, and said new applications and files, and said old applications and files add context to each other.



In regards to claim 15, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 5 (examiner interprets claim 1), wherein said virtual applications and virtual files include one or more of photos, videos, text files, images, HTML pages, portions of web pages, and URLs. (See Barrall paragraph 184 and fig. 40, doc file and jpg file. Also see Google, text files image files video files can be shared)


In regards to claim 16, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 1, wherein at least one of: the user interface includes a main screen displaying the contents of the VSS, and one or more side screens, or (See Barrall paragraph 184 and figs. 19 and 40, and associated paragraphs, main screen “company files” displaying the contents of the virtual storage space and one or more side screens (e.g. favorites). Also see figure on Google page 3))
the user interface includes a main screen displaying the contents of the VSS, and one or more side screens, and said one or more side screens include client chat and a depiction of the contents of the user’s cloud storage.

In regards to claim 18, Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 1, wherein said VSS is a virtual representation of a storage space in one of a database, a memory, a data structure and a dynamically allocated memory. (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system). Also see Google page 3)

Claim 19 is similar in scope to independent claim 1, therefore, it is rejected under similar rationale as set forth above. It is clear that claim 19 is mere broader version of claim 1.

	Claim 20 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 21 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 22, Barrall- Google- Weinstein-Gopalakrishna teaches the non-transitory computer readable medium of claim 19, wherein at least one of: 
the single server of the VSS includes at least one of cloud storage, dedicated or shared storage server, and remote storage hardware, (See Google figure in page 3, as well as its descriptions, the file is stored in cloud storage. Also see Weinstein paragraphs 82, 84, 104, 150)
the VSS is a virtual representation of a storage space in one of a database, a memory, a data structure and a dynamically allocated memory. (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system). Also see Google page 3)

Claim 26 is similar in scope to claims 19 and 1, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 27, Barrall- Google- Weinstein-Gopalakrishna teaches the system of claim 26, wherein at least one of: 
said virtual storage space is a virtual representation of storage space in one of a database, a memory, and a dynamically allocated memory, (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system))
a virtual mapping of files and applications in the virtual storage space is stored in a database associated with one of the at least two users, 
a virtual mapping of files and applications in the virtual storage space is stored in a database associated with one of the at least two users, and wherein the database is one of an enterprise database, an enterprise partner database and a consumer database, 
or an application added to the virtual storage space can either add context or not add context. 

In regards to claim 30, Barrall- Google- Weinstein-Gopalakrishna teaches the system of claim 26, further comprising one or more of: 
at least one additional VSS, such that in a matrix of VSS there is an enterprise zone and a consumer zone, or (See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). Lastly see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer)
at least one additional VSS, such that in a matrix of VSSs there is an enterprise zone and a consumer zone, wherein different parties set privacy types in each of the consumer and enterprise zones. ((See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer). See Barrall paragraphs 95-97, different privileges between owner of the virtual container and non-owner)

In regards to claim 33, Barrall- Google- Weinstein-Gopalakrishna teaches the non-transitory computer readable medium of claim 19, wherein: 
if an owner of the file or application that has been placed in the VSS deletes it no user can access the file; or 
if an owner of a file or application that has been placed in the VSS changes it users only have access to the changed file or application. (See Google pages 13-14, upon adding files to a folder (e.g. change in file), owner can then share folder with other users for their access to the folder comprising the file)

In regards to claim 34 Barrall- Google- Weinstein teaches the method of claim 11, wherein the context: modifies the execution or a feature or obtaining an output relating to at least one application already in the VSS; 
modifies an interaction or access to a VSS; or obtains an output relating to one user already in the VSS. (See Weinstein paragraph 119, 120)

In regards to claim 35 Barrall- Google- Weinstein-Gopalakrishna teaches the method of claim 11, wherein the context is triggered by the addition of at least one of a new file, a new application, or a new user to the VSS. (See Weinstein paragraph 119, 120, annotation inputted, or object that user is sharing can be interpreted as addition of new file. Also see fig. 21 and associated paragraphs)



Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.

Applicant seems to focus on distinction of prior arts from applicant's invention in view of applicant's specification and not claims. The argument does not appear to be directed how cited prior arts does not teach each ‘claimed limitation’ that is currently claimed. Applicant does not exactly pinpoint ‘how’ each cited prior art fails to teach each of the claimed limitation.  Examiner agrees that there are some similarities and differences between the prior art and the applicant's invention, however, as claim is recited broadly, the prior arts still read on the claimed limitation, under broadest reasonable interpretation. 
In the applicant’s argument filed 04/29/2022, which repeats the argument from argument filed 08/03/2021, the argument is merely based on architecture distinction between Barrall, Google Drive, and Weinstein versus applicant’s specification. Not only they are piecemeal analysis of references individually, but also argue prior arts on features that are not being claimed throughout pages 2-14. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., certain features from applicant’s invention in applicant’s argument pages 2-14 e.g. “simultaneous” access) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s arguments are irrelevant to rejection of independent claims in view of prior arts. In fact, Weinstein’s paragraphs 21, 150 recites, “the first user and the second user to simultaneously control the collaboration software application and the plurality of data sets….where the application can be accessed by multiple users simultaneously”. 
Throughout the prosecution, applicant appears to focus on the general concept/fundamental/architecture of the invention rather than the claims themselves. It is essentially the claims that make the determination regarding patentability, and not the specification itself. Examiner recommends, in order to expedite prosecution, focusing on how claims should be further narrowed in view of prior arts in order to overcome prior arts rather than focusing on fundamental distinction of prior art in high level perspective. Virtual/cloud storage and sharing files and application through cloud has been well-known at the time the present invention was made. Examiner recommends going over the original specification to find any novel features that are distinguishable over already known virtual/cloud storage technology. Merely adding “streaming application” into claim does not much help since they are also well-known feature, and is difficult to find “novelty” through this limitation. 
In view of claim 1, Barrall teaches “streaming” application as noted above and Gopalakrishna fills the remaining deficiency.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177